Case: 10-40034     Document: 00511250764          Page: 1    Date Filed: 10/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 1, 2010
                                     No. 10-40034
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JULIO CESAR ESCOBAR-MERCADO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 7:09-CR-896-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Julio Cesar Escobar-Mercado (Escobar) pleaded guilty to being unlawfully
present in the United States following deportation. The district court imposed
a within-guidelines sentence of 46 months in prison.                 Escobar appeals the
sentence, arguing that the district court committed procedural error when it
failed to sufficiently explain its reasons for rejecting his request for a downward
variance or departure from the applicable sentencing range. He also contends
that the sentence was substantively unreasonable.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-40034    Document: 00511250764 Page: 2        Date Filed: 10/01/2010
                                 No. 10-40034

      “[W]hen a judge decides simply to apply the Guidelines to a particular
case, doing so will not necessarily require lengthy explanation.” Rita v. United
States, 551 U.S. 338, 356 (2007). The district court may satisfy the requirement
that a court explain its sentence if it listens to arguments and then indicates
that a sentence within the guidelines range is appropriate. Id. at 357-59. The
record shows that the district court listened to Escobar’s arguments and rejected
them, expressed concern about Escobar’s criminal history, and stated that a
sentence within the applicable guidelines range satisfied the factors of 18 U.S.C.
§ 3553(a). Accordingly, the district court’s explanation of the sentence imposed,
while brief, was legally sufficient. See id. at 358-59.
      “A discretionary sentence imposed within a properly calculated guidelines
range is presumptively reasonable.” United States v. Campos-Maldonado, 531
F.3d 337, 338 (5th Cir. 2008). The fact that this court “might reasonably have
concluded that a different sentence was appropriate is insufficient to justify
reversal of the district court.” Gall v. United States, 552 U.S. 38, 51 (2007). We
conclude there is “no reason to disturb” the presumption of reasonableness in
this case. See United States v. Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008).
Consequently, the judgment of the district court is AFFIRMED.




                                        2